UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1758


DAVID TABB, Administrator of the Estate of John Leonard Fadeley,

                     Plaintiff - Appellant,

              v.

COMMISSIONER OF SOCIAL SECURITY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Thomas S. Kleeh, Chief District Judge. (1:17-cv-00129-TSK-JPM)


Submitted: February 23, 2022                                      Decided: March 29, 2022


Before HARRIS and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Tabb, Appellant Pro Se. Christopher James Prezioso, OFFICE OF THE UNITED
STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Tabb, administrator of the estate of John Leonard Fadeley, appeals the district

court’s order accepting the recommendation of the magistrate judge and upholding the

Administrative Law Judge’s (ALJ) denial of Fadeley’s application for disability insurance

benefits. “In social security proceedings, a court of appeals applies the same standard of

review as does the district court. That is, a reviewing court must uphold the determination

when an ALJ has applied correct legal standards and the ALJ’s factual findings are

supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251,

267 (4th Cir. 2017) (citation and internal quotation marks omitted). “Substantial evidence

is that which a reasonable mind might accept as adequate to support a conclusion. It

consists of more than a mere scintilla of evidence but may be less than a preponderance.”

Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation marks

omitted).

       Limiting our review of the record to the appealable issues raised in Tabb’s informal

brief, we perceive no reversible error. See 4th Cir. R. 34(b); see also Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Despite

Tabb’s arguments to the contrary, the ALJ correctly calculated Fadeley’s date last insured

as June 30, 2013. See 42 U.S.C. § 423(c)(1). The Appeals Council also properly declined

consideration of Fadeley’s new medical evidence on the ground that it did not show a

reasonable probability that it would change the outcome of the ALJ’s decision.

See 20 C.F.R. § 404.970(a)(5). And the district court did not err in failing to address

                                             2
Fadeley’s alleged Supplemental Security Income (SSI) request, as there was no SSI

application in the administrative record.

       We therefore affirm the district court’s judgment upholding the denial of benefits.

Fadeley v. Comm’r of Soc. Sec., No. 1:17-cv-00129-TSK-JPM (N.D.W. Va. Mar. 31,

2020). We deny Tabb’s motions for a status hearing or summary judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3